DISSENTING OPINION OF
LEVINSON, J.
I dissent. Since this is a case of first impression, I believe we are obligated to examine the issues raised with greater thoroughness than is achieved by the majority’s disposition on the sole basis of the language of HRS § 101-24. To say that the language speaks for itself, which *291the majority in effect does here, is self-serving and hardly an adequate response to the requirement of just compensation imposed by the Constitutions of the United States and the State of Hawaii.1 HRS § 101-24, which sets the date of valuation for purposes of compensation at the time of summons, is not necessarily dispositive.
It should be noted at the outset that the appellants clearly would have been entitled to compensation for the lateral support provided by the land taken and the old moss rock retaining wall if the appellants had elected to postpone erecting a new wall until after the high-rise apartment building was constructed and the summons issued in the eminent domain proceedings. 4A Nichols, The Law of Eminent Domain § 14.244[3] (Rev. 3d ed. 1971). The result of such an election, however, would have been a greater cost to the condemnor, because at the later point in time the men and equipment necessary to build the wall would have had to be returned to the site and the engineering problems to be solved would have been more difficult. The landowner decided to mitigate damages and should not be penalized for having done so.
Despite the fact that on its face, at least, HRS § 101-24 does not authorize compensation for the lateral support provided by the land taken and the old moss rock wall, since the new wall was already in place and providing lateral support on the date of summons, the constitutional requirements of just compensation must be given effect. In a condemnation case decided by the United States Supreme Court last month, United States v. Fuller, 409 U.S. 408 (1973), Mr. Justice Rehnquist’s opinion for the Court furnished a succinct summation of just compensation, truly capturing its spirit:
*292Our prior decisions have variously defined the term “just compensation” which the Fifth Amendment requires to be made when the Government exercises its power of eminent domain. The owner is entitled to fair market value, United States v. Miller, 317 U.S. 369, 374 (1943), but that term is “not an absolute standard nor an exclusive method of valuation.” United States v. Virginia Electric & Power Co., 365 U.S. 624, 633 (1961). The constitutional requirement of just compensation derives as much content from the basic equitable principles of fairness, United States v. Commodities Trading Corp., 339 U.S. 121, 124, (1950), as it does from technical concepts of property law.
A significant decision was rendered by a unanimous Supreme Court of California in Klopping v. City of Whittier, 8 Cal. 3d 39, 500 P.2d 1345, 104 Cal. Rptr. 1 (1972) . That case involved a resolution by the city to create a parking district, after which condemnation proceedings were initiated against the plaintiff’s property and assessments were levied to pay for the costs. The legality of the assessments was challenged, and the city adopted a second resolution, authorizing the dismissal of the pending condemnation suits, but declaring an intention to reinstitute them when and if the controversy over the assessments was terminated in the city’s favor.
The opinion in Klopping quotes the provision of article I, § 14 of the California Constitution that “Private property shall not be taken or damaged for public use without just compensation having been first made to . . . the owner . . . .” The opinion then says that “a variety of circumstances may actually becloud the proper valuation date. While in California this date is set by statute at the time the summons is issued (Code Civ. Proc. § 1249), depending on the nature of those activities occurring prior to the issuance of summons a different date *293may be required in order to effectuate the constitutional requirement of just compensation.” [8 Cal. 3d at 44, 500 P.2d at 1349, 104 Cal. Rptr. at 5.] The court held that the owner was entitled to the loss of rental income between the date of the precondemnation announcements and the date of summons caused by the announcements in addition to the value of the property on the date of summons and that recovery of both items of damage (loss of rental income and value of property) should have been accomplished in one action.
Application of the principles enunciated in Klopping to the facts of the present case inevitably leads to the conclusion that the landowners must be compensated for the difference between the cost of the new retaining wall and the amount allowed for the old wall.
I would reverse and allow the appellants the additional amount of $13,900, which represents the difference between the $19,700 cost of the new wall and $5,800 which was allowed for the old wall.

 The Fifth Amendment to the United States Constitution says, in part: [N]or shall private property be taken for public use, without just compensation.
Article I, section 18 of Hawaii’s Constitution provides:
Private property shall not be taken or damaged for public use without just compensation.